Citation Nr: 1038795	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  04-40 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative disc disease, 
L4-5, L5-S1.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to August 1973.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the benefit sought on 
appeal.  The RO in Montgomery, Alabama is currently handling the 
matter.  
			
	
The issues of entitlement to service connection for 
degenerative joint disease of the knee, osteoarthritis, 
neural foramen narrowing at C2-3, C3-4, L4-5, L5-S1 disc 
protrusion with impinging on the nerve root, spinal 
stenosis, left L5-S1 radiculopathy, arachnoiditis, 
peripheral neuropathy, chronic fatigue syndrome, severe 
COPD, severe obesity due to medications, obstructive sleep 
apnea due to obesity, restless leg syndrome, and 
psychiatric symptoms have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

In May 2006 and November 2009 the Board remanded the matter for 
additional development.  That development having been completed, 
the claim has been returned to the Board and is now ready for 
appellate disposition.


FINDING OF FACT

The Veteran's back disorder preexisted service and was aggravated 
by service.


CONCLUSION OF LAW

The criteria for service connection for a back condition have 
been met.  
38 U.S.C.A. §§ 1131, 1132, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Without deciding 
whether the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion that 
the new law does not preclude the Board from adjudicating the 
Veteran's claim for service connection for a back disorder.  This 
is so because the Board is taking action favorable to the Veteran 
by granting service connection; a decision at this point poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  
	
The first element of service connection has been satisfied 
because Veteran currently has a degenerative disc disease of the 
lumbar spine, as documented in a January 2010 VA examination.  

In considering the second element of service connection, that of 
in-service incurrence or aggravation, the evidence in this case 
requires the Board to preliminarily discuss whether a back 
disorder existed prior to the Veteran's service.  Every Veteran 
shall be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance and enrollment. 38 U.S.C.A. § 1111.  The term 
"noted" denotes only such conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the Veteran as medical history does not 
constitute a notation of such conditions, but it will be 
considered together with all of the other evidence in question as 
to the commencement of the disease or disability.  38 C.F.R. 
§ 3.304(b)(1).  Determinations of whether a condition existed 
pre-service should be based on a thorough analysis of the 
evidentiary showing and careful correlation of all medical facts, 
with due regard to manifestations, clinical course and character 
of the particular injury or disease or residuals thereof.  Id.  

An injury or disease that has been determined to be preexisting 
will then be presumed to have been aggravated by service where 
there is an increase in the severity of the disability during 
service.  The burden to show no aggravation of a pre-existing 
disease or disorder during service lies with the government. 
Cotant v. Principi, 17 Vet. App. 117, 131 (2003).  VA must show 
by clear and unmistakable evidence that the pre-existing disease 
or disorder was not aggravated during service and the claimant is 
not required to show that the disease or injury increased in 
severity during service.   See VAOPGCPREC. 3- 03 (July 16, 2003) 
(69 Fed. Reg. 29178 (2004). 

However, the presumption of aggravation is rebutted where there 
is a specific finding that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
In deciding an aggravation claim, after having determined the 
presence of a preexisting disability, the Board must determine 
whether there has been any measurable worsening of the disability 
during service and whether this worsening constitutes an increase 
in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation unless 
the underlying condition, as contrasted to symptoms, has 
worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt 
v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Here, while the examining physician at the Veteran's entry into 
active duty failed to note any back problems, service medical 
records show that shortly thereafter, the Veteran began to 
complain of back problems.  In July 1973 service treatment 
records, the Veteran was noted to still be suffering pain from a 
pre-service lifting injury of January 1973.  In a July 1973 
Medical Review Board Report the Veteran was found to be medically 
unqualified for service.  His diagnosis was "sciatica secondary 
to previous back injury."  Moreover, pre-service medical 
treatment notes are of record.  In a private medical record dated 
from February 1973 the Veteran was found to have a "pulled 
muscle" in his back from lifting weights.  As noted, 
determinations of whether a condition existed pre-service are to 
be based on a thorough analysis of the evidentiary showing and 
careful correlation of all medical facts, with due regard to 
manifestations, clinical course and character of the particular 
injury or disease or residuals thereof.  Accordingly, based on 
the above, which includes a showing of treatment prior to service 
entry, the Board finds the back disorder preexisted service.

As described above, an injury or disease that has been determined 
to be preexisting will then be presumed to have been aggravated 
by service where there is an increase in the severity of the 
disability during service.  Here, the Board finds the Veteran's 
back condition increased in severity in service, and was 
aggravated by service.  At the time of his entrance examination 
in June 1973, the examiner found no abnormalities of his spine or 
musculoskeletal system.  He was found to be fit for service.  In 
July 1973 the Veteran sought treatment for back pain and an x-ray 
was ordered.  At that time the examiner noted that he had 
"normal function."  Subsequently, in an examination report of 
September 1973, it was noted that the Veteran could not "flex 
lumbar spine completely,"  He was also found to have right 
paraspinal tenderness and on straight leg exercises he displayed 
decreased sensation on the right lateral calf and foot.  He was 
diagnosed with sciatica.  The differences between the service 
examinations of June 1973 and September 1973 indicate a worsening 
of the condition.  Further, the Veteran submitted a copy of a 
letter written to his brother on United States Army letterhead 
from July 1973 in which he described having been diagnosed with a 
"pinched nerve."  This too supports a worsening of the 
condition as a pinched nerve was not noted in the medical record 
prior to service.  Moreover, on VA examination in January 2010, 
while the examiner ultimately rendered a non-opinion, he did 
note, "the majority of his SMRs [service medical records] are 
consistent with a lifting incident, causing the development of 
sciatica after apparent injury" [emphasis added].  This further 
supports the aggravation of the Veteran's pre-existing back 
injury from service. 
 
Evidence to the contrary includes documentation within the July 
1973 Medical Board Report that the Veteran's back disorder had 
not been aggravated by active duty.  However, no rationale was 
provided for this conclusion and the Board finds it logical that 
engaging in the rigors of boot camp may exacerbate an injury like 
the one sustained by the Veteran prior to service.  The absence 
of any explanation in this regard detracts from the probative 
weight of the document.  In addition, a February 2007 VA examiner 
found that the Veteran's back disorder "is less likely as not 
caused by or a result of low back injury."  The examiner went on 
to explain that a July 1973 examination showed "no recent low 
back injury and that his sciatica was from the old back injury in 
Jan, 1973."  The examiner further relied on the fact that the 
Veteran had signed a document in service stating that his back 
condition had not been aggravated by active duty as support for 
his conclusion.  The Board finds that this opinion is also of low 
probative value as well.  The examiner's conclusion is 
confusingly worded and does not exactly address the question of 
aggravation.  He failed to explain how sciatica resulted from the 
previous injury if it was not aggravated by the Veteran's 
activity in service, and did not discuss the pre-service medical 
evidence.  Further the examiner's reliance on what paperwork the 
Veteran signed as medical evidence is misplaced.  

In sum, the Board cannot find that the negative evidence amounts 
to "clear and unmistakable" evidence that the Veteran's pre-
existing back disorder was not aggravated by service, 
particularly in light of all the other evidence of record.  The 
presumption of aggravation has not been overcome in this case.  
The Board finds that service connection is warranted for the 
Veteran's back disorder.  


ORDER

Service connection for the Veteran's degenerative disc disease, 
L4-5, L5-S1 is granted.

____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


